BARFIELD, Judge.
As the state concedes, Hill is entitled to credit for earned gain-time upon the imposition of a new sentence for violation of community control. State v. Carter, 553 So.2d 169 (Fla.1989); State v. Green, 547 So.2d 925 (Fla.1989). We reverse on this issue only, and remand with directions to allow credit for all gain-time previously earned. Appellant is not entitled to receive credit for time spent in community control. Swain v. State, 553 So.2d 1331 (Fla. 1st DCA 1989).
The other issues raised on appeal are without merit.
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
ERVIN and JOANOS, JJ., concur.